Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 21, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  143812                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  ROYAL ALEXANDER,                                                                                        Brian K. Zahra,
           Plaintiff-Appellee,                                                                                       Justices


  v                                                                SC: 143812
                                                                   COA: 301860
                                                                   Genesee CC: 09-092311-CZ
  BRETT CASSIDY, ROBERT FROST,
  and BLAKE HIBEN,
            Defendants-Appellants,
  and
  NATE GUIGER,
              Defendant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the September 22, 2011
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we VACATE the order of the Court of Appeals and we
  REMAND this case to the Court of Appeals for plenary consideration. The court shall
  address the defendants’ claims of immunity under both state and federal law, employing
  the standards appropriate to those claims.

        We do not retain jurisdiction.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 21, 2012                      _________________________________________
           d0314                                                              Clerk